COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-11-00346-CR


DARRELL WADE LINDERMAN                                           APPELLANT

                                        V.

THE STATE OF TEXAS                                                     STATE


                                    ------------

          FROM THE 43RD DISTRICT COURT OF PARKER COUNTY

                                    ------------

             MEMORANDUM OPINION1 AND JUDGMENT
                                     ----------

      We have considered “Appellant=s Motion To Withdraw Notice Of Appeal

And To Dismiss Appeal.” The motion complies with rule 42.2(a) of the rules of

appellate procedure. Tex. R. App. P. 42.2(a). No decision of this court having

been delivered before we received this motion, we grant the motion and dismiss

the appeal. See Tex. R. App. P. 42.2(a), 43.2(f).

                                                    PER CURIAM

      1
       See Tex. R. App. P. 47.4.
PANEL: GABRIEL, GARDNER, and WALKER, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: October 11, 2012.




                               2